Title: Naval Force against Algerine Corsairs, [7 February] 1794
From: Madison, James
To: 




[7 February 1794]

   
   The Committee of the Whole resumed its consideration of the resolution for building a navy.


Mr. Madison thought this expedient unlikely to answer the purpose, and liable to many objections. Before the American squadron can be equipped, the truce between Algiers and Portugal must expire. When that expiration shall take place she either will not renew the truce at all, or she will stipulate that the United States shall be comprehended in it. He would save the money intended for the fleet, and hire the Portuguese ships of war, with it, as soon as the truce ends. He wished that the committee might reject the present motion, and when they did so, he would move a resolution, a copy of which he read to the committee. It was in substance, “that the sum of  dollars be provided, to be employed in such a manner as should be found most effectual for obtaining a peace with the regency of Algiers; and failing of this, that the sum should be applied to the end of obtaining protection from some of the European powers.” He considered the armament at present proposed, as quite too small to answer any efficient purpose.



   
   Philadelphia Gazette, 10 Feb. 1794 (also reported in General Advertiser, 10 Feb. 1794).







[7 February 1794]
FitzSimons and Goodhue, among others, favored the resolution.
Mr. Madison said that gentlemen thought so differently on this subject, and advanced arguments against his side of the question of such a different nature, that it was difficult or impossible to give them an answer. He then proceeded to quote the speech of Mr. Goodhue. That gentleman rose and said that Mr. Madison had misunderstood him. He gave an explanation of his meaning; and when Mr. Madison rose to comment upon it, Mr. Goodhue got up a second time and said that the member misunderstood his explanation. Mr. Madison then proceeded to quote the speeches of Mr. Fitzsimons and Mr. S. Smith.



   
   Philadelphia Gazette, 10 Feb. 1794.



   
   The newspaper account of the debate continued: “Both these gentlemen were upon their legs more than once to contradict him as having misquoted them; a charge that he peremptorily denied. In a speech of considerable length, he was not suffered to proceed for any time together without an interruption of this nature. This produced a scene of confusion and altercation through which it was impossible to follow the members, and to prevent a charge of misrepresentation on our part it is safer to pass it over altogether…. In the course of this last debate some reflections were cast out against Mr. Madison which it seems better not to repeat.”




